Citation Nr: 0800400	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06 20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 30, 1967 to 
March 31, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a back disability.

The issue of entitlement to service connection for a back 
disability in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated January 1969, the Board denied 
service connection for a back disability.  

2.  The evidence received since the January 1969 Board 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability.


CONCLUSIONS OF LAW

1.  The January 1969 decision of the Board, which denied 
service connection for a back disability, is final.  38 
U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1969).

2.    The evidence received since the January 1969 RO 
decision, which denied service connection for a back 
disability, is new and material and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated June 2005 the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, a 
March 2006 letter satisfied the requirements under Kent.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service, private, and VA medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Particularly 
in light of the remand below, the Board finds that any error 
in the duties to notify and assist is harmless.

This claim was first finally denied by a January 1969 Board 
decision.  At that time, the veteran's claim of entitlement 
to service connection for a back disability was denied 
because, while the veteran had evidence of a back disability, 
the preponderance of the evidence of record indicated that 
the veteran's back disability pre-existed service, and was 
not aggravated in service.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered, 
except as provided in § 5108.  38 U.S.C.A. § 4004(b) (1964); 
currently 38 U.S.C.A. § 7104.  38 U.S.C.A. § 5108 provided 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim.  In particular, the Board 
finds probative recently submitted private medical records, 
dated 1967 and 1968.  In particular, the Board notes a 
December 1967 report of private hospitalization, which 
indicates that the veteran first had back problems while in 
service.  As this evidence relates to the etiology of the 
veteran's back pain, the Board finds it to be both new and 
material, and the veteran's claim is therefore reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened; to this extent only, the 
veteran's claim has been granted. 


REMAND

As the veteran's claim is now reopened, as the evidence of 
record indicates that the veteran currently has a back 
disability, and as the evidence of record indicates that the 
veteran had back problems in service, the Board is of the 
opinion that the veteran should be provided with a VA 
examination, in order to determine whether the veteran has 
any current back disability that was incurred in, or 
aggravated by, service.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination in order to determine 
the nature and etiology of any 
diagnosed back disability.  The claims 
folder and a copy of this Remand must 
be made available to the examiner for 
review before the examination.  Any 
testing deemed necessary should be 
performed.  For any back disability 
identified, the examiner should 
indicate whether it is related to 
active service.  The examiner should 
specifically review the service medical 
records and pertinent clinical records 
(marked with green tabs) to determine 
whether any back disability pre-existed 
service, and if so, whether it 
increased in severity during active 
duty.  A complete rationale for any 
opinion expressed should be included in 
the report.  

2.	Thereafter, the RO should re- 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disability.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


